J-S07031-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: THE ADOPTION OF: K.C.W.,            :   IN THE SUPERIOR COURT OF
    A MINOR                                    :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: K.W., FATHER                    :
                                               :
                                               :
                                               :
                                               :   No. 1285 WDA 2021

                 Appeal from the Order Entered October 7, 2021
       In the Court of Common Pleas of Cambria County Orphans' Court at
                             No(s): 2021-291-IVT


BEFORE: OLSON, J., SULLIVAN, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                        FILED: MARCH 23, 2022

        K.W. (Father) appeals from the order entered in the Court of Common

Pleas of Cambria County (orphans’ court) granting the petition filed by

Cambria County Children and Youth Services (CYS) to involuntarily terminate

his parental rights to K.C.W. (Child) (d.o.b. February 2020) pursuant to the

Adoption Act, 23 Pa.C.S. § 2511 (a)(1), (2), (5), (8) and (b).1 He argues that

he would have made progress toward reunification if it were not for the Covid-

19 pandemic and his incarceration. We affirm.

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 The October 7, 2021 order also involuntarily terminated the parental rights
of A.B.S. (Mother) to Child. She has appealed the order at docket number
1301 WDA 2021 and is not the subject of this appeal. She will only be
mentioned to the extent necessary to provide a full picture of the pertinent
events.
J-S07031-22


      We take the following factual background and procedural history from

our independent review of the record and the trial court’s October 6, 2021

opinion.

                                       I.

                                      A.

      CYS became involved in this case when Mother tested positive for

marijuana at the time of Child’s birth in February 2020. Upon being notified

of Mother’s positive drug test, CYS did an investigation that revealed severe

behavioral health, financial and domestic violence issues, as well as the fact

that the house where the parents resided was unsafe for Child. Father also

had outstanding criminal warrants, a history of substance abuse and domestic

violence. Both parents had the aggravating circumstance that their parental

rights to all of their other children had been involuntarily terminated. CYS

took custody of Child in the hospital two days after her birth and Child has not

been returned to parents’ care. Despite the aggravating circumstances, which

could have relieved CYS of its obligations to provide Father with the

opportunity for reunification, the agency elected to move ahead to assist him

in this effort.    (See N.T. Termination of Parental Rights (TPR) Hearing,

6/28/21, at 37).

      After a February 24, 2020 adjudicatory hearing, the orphans’ court

issued an order in which it directed that Father was to abide by the Family

Service/Permanency Plan in which he was to follow through with all


                                     -2-
J-S07031-22


recommendations from his psychological evaluations; successfully complete

parenting skills classes; undergo drug and alcohol assessments and random

drug screenings; not be aggressive or violent toward anyone; participate in

anger management and impulse control therapy/counseling; maintain a safe,

clean, adequately furnished home; take all appropriate steps to resolve

outstanding criminal proceedings and warrants; and cooperate fully with all

scheduled visits with CYS caseworkers and service providers, including

Independent Family Services, Inc. (IFS) and the Blair Foundation.      Due to

Father’s substance abuse issues and depending on his level of intoxication,

the court ordered that he may not visit with or hold Child if he had a positive

drug/alcohol screen. (See id. at 18-19). The order also expressly provided:

      [Mother] and [Father] are not to threaten, harass, or use vulgarity
      toward [CYS] caseworker[s] or any service providers. These
      actions will result in the filing of a criminal complaint. [Mother]
      and [Father] are not to take any actions to instigate others to
      make threats toward [CYS] staff.

(Order, 3/02/20, at Finding of Fact 15); (Orphans’ Ct. Op., at 5-6); (N.T. TPR

Hearing, 6/28/21, 18-19).        The placement plan was reunification, with a

projected achievement date of six months, and the concurrent goal was to

place Child with a fit and willing relative, if identified.

      On February 26, 2020, licensed psychologist Dennis M. Kashurba

evaluated Father to ascertain the appropriate services for him to demonstrate

parenting potential for Child.




                                        -3-
J-S07031-22


      On July 27, 2020, the court held a permanency review hearing. It found

both parents minimally compliant, with both struggling to cooperate with

recommended services. Each had made only minimal progress in alleviating

the circumstances that necessitated placement.         The Permanency Plan

provided that the goal continued to be reunification, with a concurrent goal of

adoption. Father and Mother were to continue with the steps outlined in the

March 2, 2020 order, supervised visits were established and both were to

continue to refrain from threatening conduct with caseworkers and service

providers. (See Orphans’ Ct. Op., at 7).

      After a January 27, 2021 permanency review hearing, the court ordered

the goal changed from reunification to adoption. It again determined that

Father and Mother were only minimally compliant with the Permanency Plan

and were not cooperating with CYS or other providers.       Child had been in

placement for eleven months at that time. In its February 9, 2021 order, the

orphans’ court specifically found:

      •     [C]hild has been in placement since February of 2020.

      •     The parents had failed to comply with the requirements of
      [C]hild’s Permanency Plan.

      •     Both parents had active criminal cases.

      •     Mother still used illegal, unprescribed marijuana.

      •     Each parent had produced positive drug screens.

      •     Father tested positive multiple times using different illegal
      substances.


                                     -4-
J-S07031-22


     •     The parties continued to engage in domestic violence.

     •     Father has a history of drug abuse.

     •     Father was not compliant with service providers.

     •    The parents had been verbally aggressive with the agency
     caseworkers and service providers.

     •     The parents were discharged from anger management
     classes at IFS due to noncompliance and being verbally
     aggressive.

     •    The parents had not followed through                with   the
     recommendations of their psychological evaluations.

     •     Mother continues to not address her mental health issues.

     •     Aggravating circumstances existed as to both parties as a
     result of prior involuntary termination proceedings.

     •     [C]hild needs a permanent, consistent environment.

     •     CYS has exhausted all available resources.

     •     [C]hild’s best interest requires a goal change to adoption,
     and the agency has met its burden of proof by clear and
     convincing evidence.


(Orphans’ Ct. Op., at 9-10); (see also N.T. TPR Hearing, 6/28/21, at 22-23).

                                     B.

     On March 4, 2021, CYS filed a petition to involuntarily terminate the

parental rights of Child’s parents pursuant to 23 Pa.C.S. § 2511(a)(1), (2),

(5) and (8) and (b) because of severe behavioral health, financial, substance




                                    -5-
J-S07031-22


abuse, shelter and domestic violence issues.2        (See N.T. TPR Hearing,

6/28/21, at 12). At that time, Child had been out of parents’ care for over

twelve months. The court held hearings on June 28, 2021, September 13,

2021, and September 15, 2021. CYS produced the testimony of Barb Lusczek,

CYS caseworker; Dennis Kashurba, licensed psychologist; Jennifer Drager,

Executive Director for In-Home Family Services with IFS; Tami Yeckley, CFS

caseworker; May Popovich, CYS casework supervisor; Julia Bloom, family

advocate with the Blair Foundation Path House; and Kathy Scaife of IFS.

Father testified on his own behalf.

                                               1.

       Ms. Lusczek was the CYS caseworker in this matter from mid-February

2021 forward.3       She testified that the juvenile court found aggravating

circumstances because both parents had their parental rights to a combined

total of seven other children terminated in Blair (Mother) and Dauphin (Father)

Counties.      Although Father cooperated somewhat by completing the

psychological evaluation, attending parenting classes and showing some


____________________________________________


2The orphans’ court appointed counsel for each parent and Child. Because of
Child’s age, the court determined there was no conflict between Child’s legal
and best interests.

3 Ms. Lusczek was the third CYS caseworker in this matter. Ms. Cathy Gorba
was the intake caseworker. Ms. Chloe Barrett was the caseworker when Child
came into placement until February 2021 when, as described more above,
Father made the threats that formed the basis for his guilty plea to terroristic
threats. (See N.T. TPR Hearing, 6/28/21, at 47).


                                           -6-
J-S07031-22


interest in working with IFS for anger management, he was more focused on

social media and blaming others for the removal of Child than on doing what

the court had required of him. She further testified that his long-time drug

addiction was the biggest barrier to reunification and that he had produced

multiple positive drug screens throughout this case.     (See N.T. Hearing,

6/28/21, at 16, 20-22, 34).

      CYS initially scheduled weekly one-hour in-person visits with Child, but

from March 2020 until May 2020, the visits were changed to half-hour virtual

visits twice a week due to Covid-19. Thereafter, they returned to in-person

visits. At the time of the June 28, 2021 TPR hearing, the last time Father had

seen Child was in January 2021. At the visits, neither parent was attentive to

Child’s needs because they were so focused on arguing with each other. She

did not believe that the parents would put Child’s needs and welfare first.

Father had not done anything to show CYS that he could perform parental

duties on behalf of Child or that he would do what was necessary to enable

him to do so. Specifically, although he attended some parenting classes and

complied with getting the psychological evaluation, “there has been no

follow[-]through, no change in lifestyle, no application of what was learned

through the visits.” Ms. Lusczek assumed Father was drug-free at the time of

the June 28, 2021 TPR hearing because of being incarcerated, but stated that

he has not voluntarily remedied any issues and will have to deal with sobriety

when no longer confined. Father also relied on Mother for his housing, and


                                    -7-
J-S07031-22


there were still domestic violence, anger management and parenting issues.

(See id. at 23, 25-26, 29-31, 38).

       Ms. Lusczek testified that by the time of the June 28, 2021 hearing,

Father had produced eight positive drug screens, continued to engage in

domestic violence, had not been compliant with the service providers, had

been verbally aggressive with CYS caseworkers and service providers and had

not followed through on recommendations. Additionally, Father threatened

his CYS caseworker, Ms. Barrett, and her child, in February 2021, resulting in

charges being filed and his guilty plea to terroristic threats. As a result of this

guilty plea, Father was incarcerated and unable to visit with Child. (See id.

at 22, 27-28).

       Neither parent had done anything to demonstrate that they were able

to meet the emotional, physical, daily needs of Child or to take responsibility

for her initial removal. Instead, their focus remained on blaming CYS, their

caseworker, service providers and the foster family. (See id. at 31).

       Ms. Lusczek stated that Child was developmentally on target, bonded

with her foster family4 and was doing well with them.          She was sixteen-

months-old at the time of the June 28, 2021 TPR hearing and had been with




____________________________________________


4 The foster family is an adoptive resource and Child’s sibling also lives with
them. (See N.T. TPR Hearing, 9/13/21, at 63).


                                           -8-
J-S07031-22


the foster family for approximately one year at that time. The foster family

ensured that all of Child’s needs were met. (See id. at 24-25).

      CYS believed that it would be in Child’s best interest to be adopted due

to drug and alcohol concerns about Father and his failure to do what he needed

to do to make a life better for Child. Ms. Lusczek testified that there was no

bond between Child and Father and severing his parental rights would not

negatively impact Child. It would promote her developmental, physical and

emotional needs because she was doing so well in her foster home and bonded

with the foster parents. She stated that a bond could have been developed

with the infant Child despite Covid-19 restrictions because she has seen it

happen in other families. (See id. at 34-36, 60).

                                     2.

      Ms. Popovich worked with Father in her supervisory role at CYS

beginning in early March 2020. CYS investigated Child’s home after receiving

the referral upon her birth and discovered that there was no hot water or

refrigerator, there were bedbugs and the home was in deplorable condition.

There were extreme anger issues, both Father and Mother committed

domestic violence and Father had several criminal charges and drug issues.

She described Child’s parents as being extremely argumentative and

uncooperative, explaining that she had worked with many families in her

nearly ten-year career with CYS and had “never been called so many F-words

and swear words and stuff as [she] was with this family.” (N.T. TPR Hearing,


                                    -9-
J-S07031-22


9/13/21, at 43). “They continuously harassed the caseworker[, her,] their

attorneys and a judge on Facebook.      They were very aggressive.”      (Id.).

Although they initially signed releases for medical and therapeutic records,

they revoked them when the goal was changed to adoption. They refused to

meet with the CYS caseworker or to allow her to enter the home to assess if

they had made any recommended changes. (See at 42-44, 47-48).

      To explain the argumentative, contentious and threatening situation

created by the parents, Ms. Popovich also testified about CYS filing a contempt

action against the parents for violating the Court’s March 2, 2020 order

directing them to refrain from threatening, harassing or using vulgarity toward

CYS caseworkers or service providers.     She explained that their numerous

social media posts demonstrated that they did not appear at all concerned

about Child, but instead claimed they were victims themselves, calling CYS

kidnappers and accusing them of sex trafficking and of allowing children to be

sexually abused by putting them into the Mennonite sect. They harassed CYS

caseworkers on social media that were not even involved in this case, posted

photographs, phone numbers and court documents in an attempt to gain

sympathy for themselves and made accusations about anyone in the court

system involved in their case, including a judge and their own attorney. Both

parents were held in contempt. (See id. at 49-53).

      She also testified about Father’s terroristic threats incident. She said

that consistent with his threatening social media behavior, on the February


                                    - 10 -
J-S07031-22


2021 day in question, he was driving his car when he saw his caseworker, Ms.

Barrett, outside shoveling snow.     He turned the car around, got out and

threatened both her and her child. CYS removed Ms. Barrett from the case

and had to move her to another location. Her child went to live with relatives

out of fear for the child’s safety. (See id. at 48-49, 58).

      Ms. Popovich also explained that although Father and Mother were

referred to IFS for anger management, they were uncooperative and

unsuccessfully discharged. Father was referred for drug and alcohol services

but was discharged due to his disruptive behavior and his failure to follow

through with all meetings. He tested positive for drugs and was put on a

Suboxone treatment, but because he refused to sign releases, CYS did not

have any further information on that or if he sought anger management

services elsewhere as directed. (See id. at 55-56).

      When asked if Father and Mother were receiving a lesser standard of

care in the reunification attempt due to their treatment of CYS, Ms. Popovich

responded that they actually got more than most cases did. For example,

most cases have one visit per week with a child, while they were given two.

They were provided with every service available to CYS and they chose not to

work with them.      When they seemed unable to work with CYS service

providers, CYS suggested other sources they could use.        Thus, CYS was

providing them with everything they needed to achieve reunification. (See

id. at 65).


                                     - 11 -
J-S07031-22


                                      3.

      Blair Foundation Path House family advocate Ms. Bloom testified that

her role was supervising the visits and doing active parenting with the family.

Ms. Bloom estimated only approximately eighteen out of the fifty-four visits

at Blair Foundation were virtual.    She had witnessed other infants going

through a similar visitation situation during the Covid-19 pandemic, and the

parents in those situations had been able to follow the required steps for

reunification and created a bond with their infants. However, although Ms.

Bloom completed the active parenting book with Father, a bond was not

established between Father and Child because he did not take her advice

about how to establish one.     Father and Mother did not apply the active

parenting curriculum to the visits at all and instead of maximizing the

visitation time, Father often argued with Mother, had to be asked to step out

from the visits on a few occasions and refused to be part of another visit.

Father did not know where Child was developmentally and, although Child had

started talking and was very talkative at her foster home, she would not talk

to her parents at the visits. When Father visited with Child in August 2021,

Child appeared to be afraid of him because she had not seen him since his last

visit in January 2021. Ms. Bloom testified that since Father had failed several

drug screens, he would not be able to care for Child alone and, because of the

consistent fighting between the parents, she would not put Child in their care.

(See N.T. TPR Hearing, 9/13/21, at 12-16, 19-20, 22-25, 28, 32).


                                    - 12 -
J-S07031-22


      Ms. Bloom observed Child with the foster parents when they would drop

her off and pick her up from visits with her biological parents. She described

Child as “light[ing] up” when with them. Ms. Bloom observed a bond between

Child and her foster parents, was happy when with them and very upset when

taken from them for a visit. She agreed that changing Child’s goal to adoption

was in her best interest because her needs were met and she was in a safe

environment with the foster parents. (See id. at 24-25).

                                     4.

      Ms. Scaife of the IFS Home Management Program worked with Child’s

family on the living conditions at the home from February 2020 until January

2021. (See N.T. TPR Hearing, 9/13/21, at 74). On her first visit, she observed

that leaking pipes had soaked the kitchen floor, the refrigerator was not

working and there was no hot water tank. She worked with both Father and

Mother together and noticed that Father got agitated very easily, but they

were compliant. Father had a hot water tank installed and some leaks had

been repaired.   IFS was able to obtain a refrigerator, some furniture and

household items for them. Despite these improvements, she recommended

that Child not be returned to Father and Mother’s custody because of their

anger/relationship issues.    Because of those continued problems, she

supported the goal change to adoption. (See id. at 74-78).




                                    - 13 -
J-S07031-22


                                      5.

      Father testified that the most important thing to him in this situation is

Child. He stated that he no longer used heroin and that the two times he

tested positive for alcohol before visits with Child was from drinking the

previous night. According to Father, CYS had mistaken him for someone else

when they reported anger issues and that is why he mistrusted them. He

testified that he was unable to get a job because CYS had him attending too

many group sessions and that, once he did find a job, they increased his days

with IFS because they wanted him to fail. By the time of his testimony on

September 15, 2020, he was no longer incarcerated on the terroristic threats

charge. (See N.T. TPR Hearing, 9/15/21, at 61, 65-66, 68, 70-71, 76).

      Although he alleged that Ms. Barrett was incapable of doing her job, he

said his threatening actions against her were due to months of frustration with

CYS, not her personally, and he claimed that CYS was planning for his

incarceration all along, targeting him and Mother from the beginning based on

their perception of Mother, not on his actions. He said it was impossible to

form a bond with his infant daughter through Facetime and, contrary to CYS

testimony, he did interact with her. He believed that most of the information

obtained by CYS was from his mother, who was biased against him and whom

he characterized as evil. Father posted on social media because CYS is part

of a “nationwide problem” that agitates and disgusts him because they require

parents to attend services so that the agency can get funding. He admitted


                                    - 14 -
J-S07031-22


that he still needs to remedy the problems that led to Child’s removal but

asked that he be given more time. (See id. at 69, 72-73, 77-83).

       On October 6, 2021, the orphans’ court entered an order finding clear

and convincing evidence to support involuntarily terminating the parental

rights of Father pursuant to 23 Pa.C.S. § 2511(a)(1), (2), (5) and (8). Father

timely appealed and filed a contemporaneous statement of errors.5           See

Pa.R.A.P. 1925(a)(2)(i).

                                               II.

                                               A.

       The orphans’ court terminated Father’s parental rights pursuant to

Section 2511(a)(1),(2), (5), (8) and (b) of the Adoption Act, which provide:

       (a) General rule.—The rights of a parent in regard to a child may
       be terminated after a petition filed on any of the following
       grounds:

            (1) The parent by conduct continuing for a period of at least
       six months immediately preceding the filing of the petition either
____________________________________________


5 We review the orphans’ court’s order for an abuse of discretion. See In re
G.M.S., 193 A.3d 395, 399 (Pa. Super. 2018) (citation omitted). Moreover,
“[w]e give great deference to trial courts that often have first-hand
observations of the parties spanning multiple hearings.” In re Interest of
D.F., 165 A.3d 960, 966 (Pa. Super. 2017). “We must employ a broad,
comprehensive review of the record in order to determine whether the trial
court’s decision is supported by competent evidence.” In re S.H., 879 A.2d
802, 805 (Pa. Super. 2005). “The trial court is free to believe all, part, or
none of the evidence presented and is likewise free to make all credibility
determinations and resolve conflicts in the evidence.” In re A.S., 11 A.3d
473, 477 (Pa. Super. 2010). “If competent evidence supports the trial court’s
findings, we will affirm even if the record could also support the opposite
result.” Id.


                                          - 15 -
J-S07031-22


     has evidenced a settled purpose of relinquishing parental claim to
     a child or has refused or failed to perform parental duties.

           (2) The repeated and continued incapacity, abuse, neglect
     or refusal of the parent has caused the child to be without
     essential parental care, control or subsistence necessary for his
     physical or mental well-being and the conditions and causes of the
     incapacity, abuse, neglect or refusal cannot or will not be
     remedied by the parent.

                                 *     *      *

           (5) The child has been removed from the care of the parent
     by the court or under a voluntary agreement with an agency for a
     period of at least six months, the conditions which led to the
     removal or placement of the child continue to exist, the parent
     cannot or will not remedy those conditions within a reasonable
     period of time, the services or assistance reasonably available to
     the parent are not likely to remedy the conditions which led to the
     removal or placement of the child within a reasonable period of
     time and termination of the parental rights would best serve the
     needs and welfare of the child.

                                 *     *      *

           (8) The child has been removed from the care of the parent
     by the court or under a voluntary agreement with an agency, 12
     months or more have elapsed from the date of removal or
     placement, the conditions which led to the removal or placement
     of the child continue to exist and termination of parental rights
     would best serve the needs and welfare of the child.

     (b) Other considerations.—The court in terminating the rights
     of a parent shall give primary consideration to the developmental,
     physical and emotional needs and welfare of the child. The rights
     of a parent shall not be terminated solely on the basis of
     environmental factors such as inadequate housing, furnishings,
     income, clothing and medical care if found to be beyond the
     control of the parent. With respect to any petition filed pursuant
     to subsection (a)(1), (6) or (8), the court shall not consider any
     efforts by the parent to remedy the conditions described therein
     which are first initiated subsequent to the giving of notice of the
     filing of the petition.


                                     - 16 -
J-S07031-22


23 Pa.C.S. § 2511(a)(1), (2), (5), (8) and (b).

      It is well-settled that “[w]e need only agree with [the trial court’s]

decision as to any one subsection of Section 2511(a) and subsection (b) in

order to affirm the termination of parental rights.” Int. of K.M.W., 238 A.3d

465, 473 (Pa. Super. 2000) (citation omitted). For the following reasons, we

conclude that the orphans’ court correctly determined that CYS met its burden

of proof under subsections 2511(a)(2) and (b).

                                       B.

      Father argues that the orphans’ court erred in finding that CYS produced

clear and convincing evidence to support the termination of his parental rights.

Although he admits that he “failed to take the steps to reunify with [C]hild,”

he argues that “Covid-19 has had such a tremendous and disastrous[] effect

on his case that it would be improper not to adjust the lens through which his

actions are viewed.” (Father’s Brief, at 11). Specifically, he points to the fact

that he had virtual visits with the Child that rendered him unable to maximize

reunification efforts, and that when the visits were again in-person, “he was

incarcerated and could not meaningfully participate.” (Id. at 13).

      We first address the court’s termination of Father’s parental rights

pursuant to Section 2511(a)(2). See Int. of K.M.W., supra at 473.

      In a termination proceeding, the moving party must produce clear and

convincing evidence with respect to the following elements to terminate

parental rights pursuant to Section 2511(a)(2): (1) repeated and continued


                                     - 17 -
J-S07031-22


incapacity, abuse, neglect or refusal; (2) such incapacity, abuse, neglect or

refusal caused the child to be without essential parental care, control or

subsistence necessary for his physical or mental well-being; and (3) the

causes of the incapacity, abuse, neglect or refusal cannot or will not be

remedied. See In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super.

2003).

      Pursuant to Section 2511(a)(2), parents are “required to make diligent

efforts   towards   the   reasonably      prompt   assumption      of   full    parental

responsibilities.” In re J.R.E., 218 A.3d 920, 925 (Pa. Super. 2019) (citation

omitted).     “A    parent’s   vow   to   cooperate,   after   a   long        period   of

uncooperativeness regarding the necessity or availability of services, may

properly be rejected as untimely or disingenuous.” See id. (citation omitted).

“The grounds for termination of parental rights under Section 2511(a)(2) due

to parental incapacity that cannot be remedied are not limited to affirmative

misconduct; to the contrary, those grounds may include acts of refusal as well

as incapacity to perform parental duties.” In re S.C., 247 A.3d 1097, 1104

(Pa. Super. 2021) (citation omitted).

      Where the parent is incarcerated:

      the fact of incarceration does not, in itself, provide grounds for the
      termination of parental rights.               However, a parent’s
      responsibilities are not tolled during incarceration. The focus is
      on whether the parent utilized resources available while in prison
      to maintain a relationship with his ... child. An incarcerated parent
      is expected to utilize all available resources to foster a continuing
      close relationship with his ... children.


                                       - 18 -
J-S07031-22


                                  *     *      *

     Although a parent is not required to perform the impossible, he
     must act affirmatively to maintain his relationship with his child,
     even in difficult circumstances. A parent has the duty to exert
     himself, to take and maintain a place of importance in the child’s
     life.

In re Z.P., 994 A.2d 1108, 1120 (citation omitted). Further, “[t]he cause of

incarceration may be particularly relevant to the Section 2511(a) analysis,

where imprisonment arises as a direct result of the parent’s actions which

were part of the original reasons for the removal of the child.” Id. (citation

and internal quotation marks omitted).

     Instantly, the orphans’ court explains that:

            The relationship between [Child’s parents ] and CYS can be
     described in a few words as noncooperative and hostile. Each
     parent talked a good game on direct and cross-examination. Each
     parent asked for more time to improve, blaming everyone else for
     their shortfalls. As stated by the Pennsylvania Superior Court in
     In Re: Adoption of R.J.S., 901 A.2d 502[,] 513 (Pa. Super.
     2006) …

                The Court cannot and will not subordinate
         indefinitely a child’s need for permanency and stability to
         a parent’s claims of progress and hope for the future.
         Indeed, we work under statutory and case law that
         contemplates only a short period of time … in which to
         complete the process of either reunification or adoption for
         a child who has been placed in foster care.

           … Petitioner, [CYS] has established a legal basis for
     terminating the parental rights of [Father.]

(Orphans’ Ct. Op., at 10).

     It is undisputed that Child, approximately sixteen-months-old at the

time of the first TPR hearing, had been in foster placement since birth. CYS

                                      - 19 -
J-S07031-22


presented clear and convincing evidence that the conditions that led to Child’s

placement continued to exist.

      Father argues that he initially complied with the court’s order that he

complete a psychological evaluation and complete parenting classes, showed

an interest in working with a provider to address anger management issues

and began attending in-person visitation. (See Father’s Brief, at 12) (citing

N.T. TPR Hearing, 6/28/21, at 20). Although he admittedly “failed to take the

steps to reunify with [C]hild,” he asserts that, “but for Covid, [and his

incarceration he] would have been able to make the necessary progress to

reunite.” (Id. at 9, 11); (see id. at 12). The evidence of record belies his

argument.

      Ms. Lusczek testified that Father’s goals, including addressing his legal

issues, attending anger management classes and remaining drug-free,

remained the same throughout the life of this case, and that he was more

focused on social media and blaming others than he was on making efforts to

reunify with Child.   (See N.T. Hearing, 6/28/21, at 20).     He had multiple

positive drug test results during the life of this case, which was a barrier to

reunification.   (See id. at 21-22).    He was discharged from the anger

management program at IFS due to his own volatile actions during the

attempted treatment. (See id. at 22). Ms. Popovich testified that Father was

given more reunification attempts than most because he was given two visits

per week instead of one and was provided with every service available to CYS,


                                    - 20 -
J-S07031-22


of which he elected not to avail himself, and the agency even provided him

with alternative sources.     (See N.T. Hearing, 9/13/21, at 65).         Despite

Father’s claims that he did not have the benefit of in-person visits with his

Child and that he could not meaningfully participate when the visits returned

to in-person because of his incarceration, Ms. Bloom testified that only

eighteen out of the fifty-four visits offered to Father were virtual due to Covid-

19.   (See Father’s Brief, at 13); (N.T. Hearing, 9/13/21, at 32).         Of the

approximately thirty-six in-person visits he had in the two years since Child’s

birth and removal, Father argued with Mother, refused to be part of one visit

and had to be asked to leave on others because of his volatile actions. (See

N.T. Hearing, 9/13/21, at 14-16, 23-24).

      In fact, Father’s incarceration of which he now complains was due to his

criminal actions against a caseworker attempting to provide him with

reunification opportunities in this case. Not only were his actions criminal, but

they also violated the express terms of the March 2, 2020 Permanency Plan

order that he not threaten, harass or use vulgarity toward anyone at CYS or

its service providers. Rather than working with his caseworkers so that he

might reunify with Child, he focused on his anger and hatred toward CYS. In

addition to his myriad social media posts, he threatened Ms. Barrett and her

child, which resulted in the filing of criminal charges, his guilty plea to




                                     - 21 -
J-S07031-22


terroristic threats and his incarceration. (See N.T. 6/28/21, at 28).6 For him

to utilize his own actions in this case that resulted in incarceration as a

justification for his failure to bond with Child is not convincing. Moreover, it

does not excuse his inaction in working toward reunification prior to the

incarceration.

       Based on the foregoing, despite Covid-19 and Father’s incarceration,

CYS provided clear and convincing evidence that due to his continued

incapacity, he is unable to provide Child with the essential care necessary for

her physical and mental well-being.             The orphans’ court did not abuse its

discretion in finding that CYS presented sufficiently clear and convincing

evidence to support termination based on Section 2511(a)(2).

                                               C.

       Having determined that the court properly found that termination of

Father’s parental rights was appropriate under subsection 2511(a)(2), we now

consider whether termination is in Child’s best interest pursuant to subsection

2511(b).7


____________________________________________


6 Father also complains that he did not have a consistent relationship with his
caseworker. (See Father’s Brief, at 13). However, any inconsistency in
caseworkers was in large part due to Father’s criminal actions that resulted in
his caseworker’s removal for her own safety. In any event, as we stated above
regarding his incarceration excuse, it does not alter the fact that he failed to
avail himself of offered services.

7 Father does not specifically address Section 2511(b). (See Father’s Brief,
at 11-14). However, we include our analysis of this section to provide a full
review of the orphans’ court’s decision.

                                          - 22 -
J-S07031-22


            With respect to Section 2511(b), our analysis focuses on the
      effect that terminating the parental bond will have on the child.
      In particular, we review whether termination of parental rights
      would best serve the developmental, physical, and emotional
      needs and welfare of the child. It is well settled that intangibles
      such as love, comfort, security, and stability are involved in the
      inquiry into needs and welfare of the child.

             One major aspect of the “needs and welfare” analysis
      concerns the nature and status of the emotional bond that the
      child has with the parent, with close attention paid to the effect
      on the child of permanently severing any such bond. The fact that
      a child has a bond with a parent does not preclude the termination
      of parental rights. Rather, the trial court must examine the depth
      of the bond to determine whether the bond is so meaningful to
      the child that its termination would destroy an existing, necessary,
      and beneficial relationship. Notably, where there is no evidence
      of a bond between the parent and child, it is reasonable to infer
      that no bond exists.

             It is sufficient for the trial court to rely on the opinions of
      social workers and caseworkers when evaluating the impact that
      termination of parental rights will have on a child. The trial court
      may consider intangibles, such as the love, comfort, security, and
      stability the child might have with the foster parent.

Int. of K.M.W., supra at 475 (case citations and most quotation marks

omitted).

      Ms. Bloom testified that Father and Child really did not have a bond.

(See N.T. TPR Hearing, 9/13/21, at 20).        She stated that both biological

parents failed to take her advice about what they could do to establish a bond

with Child. (See id. at 28). When Father visited with Child in August 2021,

Child appeared to be frightened of him since he had not visited with her since

February 2021. (See id. at 20, 28). Child was bonded with her foster family




                                     - 23 -
J-S07031-22


and Ms. Bloom agreed that changing her goal to adoption was in her best

interest. (See id. at 25).

      Ms. Lusczek also testified that Child was developmentally on target and

had a bond with her foster family, which provided her with love, comfort,

security and stability. (N.T. TPR Hearing, 6/28/21, at 24-25). She opined

that it would be in Child’s best interest to stay with the foster parents and that

severing any bond with her biological parents would not negatively impact her

in any way. (See N.T. TPR Hearing, 6/28/21, at 33-36). Ms. Popovich stated

that the foster family was an adoptive resource and that Child’s sibling also

lived there.   (See N.T. TPR Hearing, 9/13/21, at 63).        Hence, the record

supports the orphans’ court’s finding that the credible CYS witnesses

established that the termination of Father’s parental rights would best serve

Child’s interest pursuant to Section 2511(b) and we find no abuse of discretion

in its decision to terminate Father’s parental rights to Child and in changing

its goal to adoption.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/23/2022



                                     - 24 -